EXHIBIT 10.4
EXECUTION COPY
Christopher McGurk
c/o Cinedigm Corp
9100 Wilshire Boulevard
400W
Beverly Hills, CA  90212


July 14, 2016
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
Attention: Jeffrey Edell, Chief Financial Officer


Dear Mr. Edell,
This letter sets forth our agreement that I will make a $500,000.00 loan to
Cinedigm Corp., a Delaware corporation ("Cinedigm") as a Lender under that
certain Second Lien Loan Agreement, dated as of July 14, 2016 among Cinedigm, as
the Borrower, Cortland Capital Market Services LLC, as Agent and the Lenders
party thereto (the "Second Lien Loan Agreement"), in return for which you will
issue to me a Loan (as defined therein) in such amount and the contemporaneous
issuance of 49,000 shares of the Company's Class A Common Stock, par value
$0.001 per share, which shall be valued for all purposes at the closing bid
price thereof as reported by NASDAQ immediately preceding the execution and
delivery of this letter agreement (the "Closing Price"). This commitment letter
supersedes a similar letter executed earlier today.   Capitalized terms used
without definition are used as defined in the Second Lien Loan Agreement.
The closing of the transactions contemplated hereby shall occur at a Subsequent
Closing that will occur no later than 60 days after the date of this letter
agreement. During that period of time, I will in my capacity as CEO and Chairman
of the Company cause the Company to honor its commitment to use Best Efforts to
place no less than $2,000,000 in additional Second Lien Loans and close the
funding of such loans prior to such date.
It is understood and agreed that my commitment pursuant to the terms and
conditions of this letter agreement, is a material inducement to the investments
and investment commitments that Mr. Ronald L. Chez, and/or entities that he may
own or control, is making contemporaneously in the Company, and that he shall be
deemed a third party beneficiary of this letter agreement, which shall not be
amended, modified, terminated or waived without his prior, written consent.

 
Very truly yours,
       /s/ Christopher McGurk  
Christopher McGurk









--------------------------------------------------------------------------------



Accepted and Agreed:


CINEDIGM CORP.


By: /s/ Jeffrey Edell        
 Jeffrey Edell
 Chief Financial Officer
